Citation Nr: 1225847	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  07-30 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for deep vein thrombosis of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the RO.  

In October 2009 the Veteran testified during a Board hearing before a Veterans Law Judge at the RO; a transcript of that hearing is of record.  Effective February 27, 2012, the Veterans Law Judge who conducted the October 2009 hearing  was designated to serve as the Acting Chairman of the Board and thus no longer available to consider the Veteran's appeal.  The law requires that the Veterans Law Judge that conducted the Board hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Thus, the Veteran was given the opportunity to request another Board hearing.  In June 2012, the Veteran indicated that he did not wish to appear at an additional hearing and requested that the Board consider his case on the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board notes that service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

In this case, the service treatment records do not document any complaints, findings or diagnoses pertaining to deep vein thrombosis of the right leg.  However, post service treatment records do document treatment for deep venous thrombosis of the right leg.  An October 2004 venous duplex of the lower extremities revealed that thrombus was identified in the right popliteal vein, in the distal right superficial femoral vein, beneath the popliteal fossa and four deep calf muscular veins, in two posterior veins and in two peroneal veins.  A November 2004 private treatment record reflects that the Veteran was advised that because he had idiopathic deep venous thrombosis, he would require lifelong anticoagulation.

The Veteran asserts that his deep venous thrombosis of the right leg onset during or as a result of his period of service.  Given the Veteran's assertions, a VA examination is necessary to clarify etiology of the claimed deep vein thrombosis of the right leg.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers who treated him for his claimed deep vein thrombosis of the right leg.  After he has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination by the appropriate physician to determine the etiology of the claimed deep vein thrombosis of the right leg.  His claims folder and all pertinent records from Virtual VA must be made available for the physician's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the examiner's report.  All indicated tests and studies are to be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner must specifically opine as to whether the Veteran has deep vein thrombosis of the right leg that at least as likely as not (i.e., a 50/50 chance) had its onset in service or is otherwise etiologically related to his period of service.  A complete rationale must be given for all opinions and conclusions expressed.

3.  The Veteran is to be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


